UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4584



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TRINITY JAQUEY CLYBURN,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01299-TLW)


Submitted:   February 28, 2008            Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, Duncan, South Carolina, for Appellant. Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Trinity Jaquey Clyburn pled guilty pursuant to a written

plea agreement to conspiracy to possess with intent to distribute

and to distribute cocaine base and cocaine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), (b)(1)(B); 846.      As Clyburn was

determined to be a career offender, he was sentenced to 264 months’

imprisonment.    Finding no error, we affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal, but questioning whether the district court

fully complied with the requirements of Fed. R. Crim. P. 11.

Although Clyburn was notified of his right to file a pro se

supplemental brief, he did not do so, and the Government elected

not to file a responding brief.

          Because Clyburn did not seek to withdraw his guilty plea

in the district court, we review any alleged Rule 11 error for

plain error.    United States v. Martinez, 277 F.3d 517, 524-26 (4th

Cir. 2002).     To establish plain error, Clyburn must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.    United States v. White, 405 F.3d

208, 215 (4th Cir. 2005).    We have reviewed the record and find no

error.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


                                - 2 -
appeal.   Accordingly, we affirm the conviction and sentence.       This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   this   court   for   leave   to   withdraw   from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                               AFFIRMED




                                 - 3 -